UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6778


CHRISTOPHER MICHAEL GAINES,

                    Plaintiff - Appellant,

             v.

MARY C. SMITH, MD Director,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:19-cv-00248-JLK-JCH)


Submitted: September 26, 2019                                     Decided: October 1, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Christopher Michael Gaines, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Michael Gaines seeks to appeal the district court’s order dismissing

without prejudice his complaint filed pursuant to 42 U.S.C. § 1983 (2012). This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the district court

dismissed Gaines’ complaint without prejudice to his refiling one or more of his claims in

a new and separate civil action, we conclude that the order Gaines seeks to appeal is neither

a final order nor an appealable interlocutory or collateral order. Goode v. Cent. Va. Legal

Aid Soc'y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

       Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Gaines’

motion to appoint counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2